Howéll, J.
The plaintiff has appealed from a judgment dismissing his demand and dissolving the writ of sequestration obtained by him.
The case is one not within the jurisdiction of this court, being a suit, against ten different 'persons on ten distinct contracts and the amount in no one. exceeding five hundred dollars. It can not bo considered as *173ton cases consolidated by consent of the parties to bring it within the authority of Heirs of Ballio vs. Prudhomme et al., 8 N. S. 338, cited by plaintiff. The defendants resisted their being joined in one suit in the court below, and they resist it here. The fact that the evidence which may have been offered in support of their exception was not taken down, does not conclude them, as the petition itself shows the contracts and debts to be separate and independent, and no one of the claims to amount to ñve hundred dollars. Nor can the issue between plaintiff and intervener give jurisdiction to this court. The intervention must follow the principal demand. If the latter be dismissed the former must go with it. O. P. article 392.
It is therefore ordered that the appeal herein be dismissed with costs.
Rehearing refused,